


Exhibit 10.26


FRANKLIN RESOURCES, INC.
AMENDED AND RESTATED ANNUAL INCENTIVE COMPENSATION PLAN
(amended and restated October 22, 2012)
(amended and restated March 16, 2010)
(amended and restated December 13, 2006)
(amended and restated December 16, 2005)
(amended and restated September 22, 2005)
(amended and restated December 16, 2004)
(amended and restated December 11, 2003)


I.
PURPOSE



Franklin Resources, Inc. has established this Amended and Restated Annual
Incentive Compensation Plan to reward employees for contributions to the Company
(as hereinafter defined) by providing them an opportunity to share in the
organization's annual performance results. Through these incentives, the Company
intends to attract, retain, and motivate eligible employees to achieve the
highest levels of performance results in the financial services business.
II.
DEFINITIONS



When used in this plan document, the following words and phrases shall have the
following meanings:
2.1“Award Pool” means the total dollars available for funding Incentive Awards
under the Plan for an applicable Plan Year.


2.2“Bonus Opportunity” means a potential bonus target for a Participant.


2.3“Committee” means the Compensation Committee of the Board of Directors of
Franklin Resources, Inc., and/or another committee of the Board of Directors to
the extent of such other committee's authority granted by the Board.


2.4“Company” means Franklin Resources, Inc., a Delaware corporation, and its
direct and indirect subsidiaries.


2.5“Compensation Committee” means the Compensation Committee of the Franklin
Resources, Inc. Board of Directors.


2.6“Equity Award” means a grant of Stock, Options, SARs, Stock Unit Awards,
Restricted Stock Awards or Restricted Stock Unit Awards under the 2002 Universal
Stock Incentive Plan or successor equity compensation plan, or Mutual Fund Unit
Awards.


2.7 “Incentive Award” means the actual current value of an award to a
Participant, regardless of the form of the award, determined by a Committee or
Management during or following the end of the Plan Year, as applicable.


2.8“Management” means the executive officers of the Company.


2.9“Mutual Fund Unit Award” means the grant of a right to receive shares in
mutual funds sponsored by the Company upon the vesting of the units in
recognition of and as a reward for the past efforts and contributions of the
Participant on behalf of the Company, with such right to receive shares in such
mutual funds subject to a risk of forfeiture or other restrictions that will
lapse based on the completion of service or achievement of performance
objectives by the Participant, as determined by a Committee.


2.10 “Option” means the grant of a right to purchase Stock at a specified
exercise price in recognition of and as a reward for the past efforts and
contributions of the Participant on behalf of the Company, with the right to
purchase such shares of Stock subject to the completion of service or
achievement of performance objectives by the Participant, as determined by a
Committee.





--------------------------------------------------------------------------------




2.11“Participant” means all employees who have been determined by a Committee or
Management to be Participants pursuant to Section 3.1.


2.12“Plan” means the Amended and Restated Annual Incentive Compensation Plan as
set forth in this document, as amended from time to time.


2.13“Pre-Bonus Operating Income” (hereafter “PBOI”) means the net operating
income of the Company, exclusive of passive income and calculated before
non-operating interest, taxes, extraordinary items, and certain special items
(such as special compensation payouts on account of a merger) and before the
accrual of Incentive Awards under the Plan and awards under the Company's 2004
Key Executive Incentive Compensation Plan or any successor plan.


2.14“Plan Year” means the 12-month period beginning on the first day of each
fiscal year of the Company.


2.15“Restricted Stock Award” means the grant of shares of Stock in recognition
of and as a reward for the past efforts and contributions of the Participant on
behalf of the Company, with such shares of Stock subject to a risk of forfeiture
or other restrictions that will lapse based on the completion of service or
achievement of performance objectives by the Participant, as determined by a
Committee.


2.16“Restricted Stock Unit Award” means the grant of a right to receive Stock
upon the vesting of the units in recognition of and as a reward for the past
efforts and contributions of the Participant on behalf of the Company, with such
right to receive Stock subject to a risk of forfeiture or other restrictions
that will lapse based on the completion of service or achievement of performance
objectives by the Participant, as determined by a Committee.


2.17“SAR” means the grant of a right to receive, in cash or Stock (as determined
by a Committee), value equal to (or otherwise based on) the excess of (a) the
fair market value of a specified number of shares of Stock at the time of
exercise over (b) a specified exercise price, in recognition of and as a reward
for the past efforts and contributions of the Participant on behalf of the
Company, with the right to receive such value in cash or Stock subject to the
completion of service or achievement of performance objectives by the
Participant, as determined by a Committee.


2.18“Stock” means Franklin Resources, Inc. common stock reserved for issuance
under the Franklin Resources, Inc. 2002 Universal Stock Incentive Plan or
successor equity compensation plan.


2.19“Stock Unit Award” means the grant of a right to receive Stock in the
future.


III.
PARTICIPATION



3.1All individuals who are employees at the beginning of the Plan Year, except
employees who participate in commission-based incentive plans or other incentive
arrangements determined by a Committee or Management, are eligible to be
designated by a Committee or Management as Participants during that Plan Year.
Employees hired during a Plan Year may be added to the Plan as Participants in
the discretion of a Committee or Management.


3.2A Participant's Incentive Award will be based upon an evaluation of a
Participant's overall performance, including the successful accomplishment of
annual goals and objectives, as well as other performance factors.


IV.
AWARD POOL FUNDING AND INDIVIDUAL AWARDS



4.1For each Plan Year, the Compensation Committee shall determine the amount to
be allocated to the Award Pool, not to exceed Twenty Percent (20%) of PBOI.


4.2A Committee or Management may generally determine the amount of Bonus
Opportunities under the Plan. The Committee or Management may advise
Participants of particular Bonus Opportunities or ranges of Bonus Opportunities
at any time during the Plan Year.


4.3The actual amounts allocated to the Award Pool may be determined and/or
revised by the Compensation Committee at any time during or after the end of
each Plan Year, based upon actual or projected Company performance and PBOI.



2

--------------------------------------------------------------------------------




4.4Actual Incentive Awards may be determined during or following the end of each
Plan Year. The amount of any Incentive Awards determined and paid prior to the
end of a Plan Year shall be credited against the Award Pool for such Plan Year
so that the net amount remaining in the Award Pool is available for Incentive
Awards determined and paid after the end of such Plan Year. Actual Incentive
Awards may vary from the Bonus Opportunities depending on the PBOI allocated or
projected to be allocated to the Award Pool and a Participant's individual
performance.


4.5To promote the highest levels of individual performance, there is no minimum
or maximum which applies to individual Incentive Awards of any Participant.
Amounts not allocated as Incentive Awards do not carry over to the next Plan
Year, and may be used for distribution as incentive compensation to employees
who are not Participants in the Plan.


4.6Notwithstanding a Participant's individual performance and anything to the
contrary in this Plan, Management or a Committee may decrease (even to zero) or
increase the Incentive Award payable to a Participant; provided however, that
only a Committee may increase or decrease an Incentive Award payable to a member
of Management.
   
V.
PAYMENT OF ANNUAL AWARDS



5.1Incentive Awards may, in a Committee's discretion, be paid in the following
time and manner:


(a)Incentive Awards may be paid in cash or in a combination of cash and Equity
Awards subject to restrictions and vesting, if any, determined by a Committee to
be appropriate. Incentive Awards paid in Equity Awards granted under the 2002
Universal Stock Incentive Plan or successor equity compensation plan shall also
be subject to the limit on the maximum number of shares that may be issued under
such plan and any additional limitations on the maximum number of shares that
may be awarded to any individual in any fiscal or calendar year under such plan.


(b)Any Equity Awards granted as part of an Incentive Award shall be governed by
the terms of the applicable award agreement evidencing such Equity Award grant
and, in the case of Equity Awards other than Mutual Fund Units, the 2002
Universal Stock Incentive Plan or any successor plan, and shall not be governed
by or subject to the terms of this Plan.


(c)The cash portion of an Incentive Award shall be paid at such time and in such
manner as a Committee determines. Participants shall be notified in writing as
to the date and time of payment of any deferred portion of the Incentive Award.


(d)Equity Awards awarded as part of an Incentive Award shall be distributed at
such time during or after the end of the Plan Year as determined by a Committee.
Notwithstanding anything in the Plan to the contrary, Equity Awards and any
modifications thereto shall be made by a Committee, and, if applicable, in
accordance with the 2002 Universal Stock Incentive Plan or successor equity
compensation plan.
  
(e)Notwithstanding the foregoing, the payment of any Incentive Awards determined
by the Company to provide for a “deferral of compensation” (within the meaning
of Section 1.409A-1(b) of the Treasury regulations under the Internal Revenue
Code of 1986, as amended (the “Code”), and any successor thereto) shall be
completed no later than two and one-half (2½) months following the end of the
calendar year in which such Incentive Awards are earned.


5.2Application of Code Section 409A.


Notwithstanding any other provision of this Plan to the contrary, the Company,
in its sole discretion and without Participant consent, may amend or modify the
Plan in any manner to provide for the application and effects of Section 409A of
the Code (relating to deferred compensation arrangements) and any related
regulatory or administrative guidance issued by the Internal Revenue Service, or
any successors thereto. The Company shall have the authority to delay the
payment of any benefits described under the Plan to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies) and in such event, any such payments to which a Participant would
otherwise be entitled during the six (6) month period immediately following his
or her separation from service will be paid on the first business day following
the expiration of such six (6) month period.

3

--------------------------------------------------------------------------------




VI.
PAYMENT IN EVENT OF DEATH, DISABILITY, LEAVE OF ABSENCE OR RETIREMENT



6.1Death of Participant.


A Participant who dies is entitled to a pro-rated Incentive Award based on
performance up to the last day worked. Payment shall be made in cash in a single
payment during or as soon as practical following the end of the Plan Year in
which death occurred. If the Participant dies following the end of a Plan Year
but before an Incentive Award for that year has been paid, the Participant's
full Incentive Award shall be paid in cash in a single payment when it would
otherwise have been paid. Payment of Incentive Awards on account of death shall
be paid to the person designated by the Participant as beneficiary under this
Plan. If there is no such designation or the designated beneficiary fails to
survive the Participant, payment shall be made to the Participant's spouse or if
there is none, the Participant's estate. Notwithstanding the foregoing
provisions of this Section 6.1 with respect to the payment of Incentive Awards,
a Participant's full Incentive Award, a portion of his full Incentive Award, or
no portion thereof may be payable to the persons specified above. Such
determination shall be made by Management or by a Committee.


6.2Disability.


A Participant who ceases to be an employee on account of disability, as a result
of which the Participant shall be eligible for payments under Company long-term
disability insurance policies, shall be entitled to receive a pro-rated
Incentive Award based on performance up to the last day worked. Payment shall be
made in cash in a single installment during or as soon as practical following
the end of the Plan Year in which employment terminated. If the Participant
ceases to be an employee on account of disability following the end of a Plan
Year but before an Incentive Award for that Plan Year has been paid, the
Participant's full Incentive Award shall be paid in cash in a single payment
when it would otherwise have been paid. Notwithstanding the foregoing provisions
of this Section 6.2 with respect to the payment of Incentive Awards, a
Participant may receive his full Incentive Award, a portion of his full
Incentive Award, or no portion thereof. Such determination shall be made by
Management or by a Committee.


6.3Leave of Absence.


A Participant on leave of absence for any portion of the Plan Year may receive
his full Incentive Award, a portion of his full Incentive Award, or no portion
thereof. Such determination shall be made by Management or by a Committee.


6.4Retirement.


A Participant who retires during the Plan Year is eligible to receive a
pro-rated Incentive Award based on performance to the date of retirement in cash
in a single payment during or as soon as practical following the end of the
fiscal year in which the Participant retires. A Participant has “retired” for
purposes of this Plan if he terminates employment with the Company after
reaching age 55 with at least 10 years of service to the Company, including
service to any entity that is acquired by the Company, provided that the Company
may modify this provision as necessary to comply with applicable requirements or
practices of relevant non-U.S. jurisdictions. Notwithstanding the foregoing
provisions of this Section 6.4 with respect to the payment of Incentive Awards,
a Participant may receive his full Incentive Award, a portion of his full
Incentive Award, or no portion thereof. Such determination shall be made by
Management or by a Committee.


VII.
PAYMENT IN EVENT OF TERMINATION OF EMPLOYMENT



7.1Involuntary Termination of Employment.


(a)If a Participant's employment is terminated by the Company as a result of the
Company's dissatisfaction with the job related activities of the Participant or
conviction of the Participant of a felony, the Participant shall forfeit any
rights to any unpaid Incentive Awards under the Plan. Notwithstanding the
foregoing, a Committee, in its sole discretion, may (x) pay the Participant a
pro-rated Incentive Award based upon performance during the Plan Year to the
date of termination or (y) pay the Participant's full Incentive Award (or any
greater amount).


(b)If a Participant's employment is terminated for reasons other than those
described in Sections 6 and 7.1(a) above, Management or a Committee shall have
discretion to pay any or no portion of the Participant's Incentive Award (or any
greater amount) following such termination.



4

--------------------------------------------------------------------------------




7.2Voluntary Termination of Employment.


If a Participant voluntarily resigns from employment at the Company prior to the
payment of an Incentive Award with respect to a Plan Year, no Incentive Award
with respect to such Plan Year will be paid. The Participant shall forfeit the
right to any Incentive Awards for such Plan Year and any subsequent Plan Year.
Notwithstanding the foregoing, a Committee may (a) pay the Participant a
pro-rated Incentive Award based upon performance during the Plan Year to the
date of termination or (b) pay the Participant's full Incentive Award (or any
greater amount).


VIII.
AMENDMENT OR TERMINATION



8.1Amendment.


The Compensation Committee reserves the right, in its sole discretion to amend
this Plan at any time in whole or in part; provided, however, that no amendment
shall result in the forfeiture or cancellation of any Participant's Incentive
Award(s) earned as of the end of the fiscal year immediately preceding the date
the Compensation Committee adopts the amendment, unless otherwise agreed to by
the affected Participant(s).


8.2Termination.


The Compensation Committee may terminate the Plan at any time. Termination shall
not result in the forfeiture or cancellation of any Participant's Incentive
Award(s) which have been determined but not yet paid, unless otherwise agreed to
by the affected Participant(s).


IX.
ADMINISTRATION



9.1Administration of the Plan.


This Plan has been adopted by the stockholders of Franklin Resources, Inc. and
shall be administered by the Compensation Committee.


(a)The Compensation Committee shall meet at such times and places and upon such
notice as the chairperson determines in consultation with the other Compensation
Committee members. A majority of the Compensation Committee shall constitute a
quorum. Any acts by the Compensation Committee may be taken at any meeting at
which a quorum is present and shall be by majority vote of those members
entitled to vote. Additionally, any acts reduced to writing or approved in
writing by all the members of the Compensation Committee shall be valid acts of
the Compensation Committee.


(b)The Compensation Committee shall have the sole authority, in its absolute
discretion, to adopt, amend, and rescind such policies and procedures as, in its
opinion, may be advisable in the administration of the Plan, to construe and
interpret the Plan, the policies and procedures, and any instruments evidencing
Incentive Awards and to make all other determinations deemed necessary or
advisable for the administration of the Plan. All decisions, determinations, and
interpretations of the Compensation Committee shall be binding on all
Participants.


(c)The Plan is intended to meet the requirements of the rules promulgated by the
Securities and Exchange Commission under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and shall be administered and construed
accordingly.


9.2Non-alienation of Benefits.


No benefit under this Plan may be sold, assigned, transferred, conveyed,
hypothecated, encumbered, anticipated, or otherwise disposed of, and any attempt
to do so shall be void. No such benefit shall, prior to receipt thereof by a
Participant, be in any manner subject to the debts, contracts, liabilities,
engagements, or torts of such Participant.


9.3No Limitation of Rights.


Nothing in this Plan shall be construed to limit in any way the Company's
general personnel policies and procedures particularly with respect to the right
of the Company to terminate a Participant's employment at any time for any
reason whatsoever with or without cause; nor shall it be evidence of any
agreement or understanding, express or implied, that the Company (a) will

5

--------------------------------------------------------------------------------




employ a Participant in any particular position, (b) will ensure participation
in any incentive programs, or (c) will grant any awards for such programs.


9.4Applicable Law.


The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, with the exception of Delaware's conflict of
laws provisions.


9.5Mandatory Arbitration.


The Participant and the Company agree to submit all disputes arising under the
Plan or the participation by Participant in the Plan exclusively to final and
binding arbitration in accordance with the Company's dispute resolution policies
with respect to employment arrangements and compensation plans as in effect from
time to time.


X.
FORFEITURE OF INCENTIVE AWARDS PURSUANT TO RESTATEMENT OF FINANCIAL RESULTS



Notwithstanding any other provision of this Plan to the contrary, in the event
that (i) the Company issues a restatement of financial results to correct a
material error and (ii) the Compensation Committee determines, in good faith,
that a Participant's fraud or willful misconduct was a significant contributing
factor to the need to issue such restatement and (iii) some or all of the
Incentive Award that was granted and/or earned prior to such restatement by the
Participant would not have been granted and/or earned, as applicable, based upon
the restated financial results, the Participant shall immediately return to the
Company the Incentive Award, including any shares of Stock or mutual fund
shares, or the pre-tax income derived from any disposition of shares of Stock or
mutual fund shares previously received in settlement of the Incentive Award that
would not have been granted and/or earned based upon the restated financial
results (the “Repayment Obligation”). The Company shall be able to enforce the
Repayment Obligation by all legal means available, including, without
limitation, by withholding such amount from other sums owed by the Company to
the Participant.


* * *


This Plan was originally approved by the stockholders of Franklin Resources,
Inc. on January 19, 1994. The stockholders of Franklin Resources, Inc. approved
an amendment of the Plan on January 24, 1995. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on
December 11, 2003 to (a) provide that up to 20% of PTOI may be allocated to the
Award Pool by the Compensation Committee and (b) give broad discretion to the
Compensation Committee in determining the amount of Incentive Awards payable to
Participants in the Plan, which amendment and restatement was approved by the
stockholders of Franklin Resources, Inc. on January 29, 2004. The Board of
Directors of Franklin Resources, Inc. approved an amendment and restatement of
the Plan on December 16, 2004 to provide that Incentive Awards may be paid in
Options, SARs, Stock Unit Awards and Restricted Stock Unit Awards, which
amendment and restatement was not subject to the approval of the stockholders of
Franklin Resources, Inc. The Board of Directors of Franklin Resources, Inc.
approved an amendment and restatement of the Plan on September 22, 2005
principally to (a) provide that the allocation of actual amounts to the Award
Pool, Associates' Pool(s) and/or Principals' Pool(s) for a Plan Year and the
determination and payment of actual Incentive Awards for a Plan Year may be made
in advance of the completion of such Plan Year and (b) make various conforming
and other technical changes to the Plan, which amendment and restatement was not
subject to the approval of the stockholders of Franklin Resources, Inc. The
Board of Directors of Franklin Resources, Inc. approved an amendment and
restatement of the Plan on December 16, 2005 principally to change the governing
law of the Plan to Delaware, which amendment and restatement was not subject to
the approval of the stockholders of Franklin Resources, Inc. The Board of
Directors of Franklin Resources, Inc. approved an amendment and restatement of
the Plan on December 13, 2006 principally to make clarifying and technical
changes to the Plan, which amendment and restatement was not subject to the
approval of the stockholders of Franklin Resources, Inc. The Board of Directors
of Franklin Resources, Inc. approved an amendment and restatement of the Plan on
March 16, 2010 principally to (a) make clarifying and technical changes to the
Plan, including to extend certain administrative authority to appropriate
officers and members of management personnel in addition to the Compensation
Committee, as well as (b) include a clawback provision providing for the
forfeiture of Incentive Awards by a Participant in the context of certain
material financial restatements resulting from such Participant's misconduct,
which amendment and restatement was not subject to the approval of the
stockholders of Franklin Resources, Inc. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on October 22,
2012 to permit additional committees established by the Board to act under the
Plan to the extent of the authority granted to any such committee, which
amendment and restatement was not subject to the approval of the stockholders of
Franklin Resources, Inc.


FRANKLIN RESOURCES, INC.

6